UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6629


JAMES DOUGLAS TINSLEY, a/k/a Jimmy Tinsley, a/k/a Jimmy D.
Tinsley, III, a/k/a James D. Tinsley, II, a/k/a James
Douglas Tinsley, II,

                Plaintiff - Appellant,

          v.

DETECTIVE BRIAN WIGHT, SCSO; INVESTIGATOR R. BOGAN, I-58,
SCSO,

                Defendants – Appellees,

          and

SHERIFF CHUCK WRIGHT, SCSO; COUNTY OF SPARTANBURG,          being
sued in their individual and official capacities,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.     Solomon Blatt, Jr., Senior
District Judge. (7:09-cv-02455-SB)


Submitted:   August 30, 2012             Decided:   September 11, 2012


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James Douglas Tinsley, Appellant Pro Se.       Nathaniel Heyward
Clarkson, III, Amy Miller Snyder, CLARKSON WALSH TERRELL &
COULTER, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          James   Douglas    Tinsley    appeals   the   district   court’s

order granting summary judgment to Defendants on his 42 U.S.C.

§ 1983 (2006) complaint.      We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.          Tinsley v. Wight, No. 7:09-cv-

02455-SB (D.S.C. Mar. 28, 2012)        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                   3